Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Lely (EP 1125492 A2, as cited by applicant in IDS filed 09/28/2021) in view of Brown (US 20180303866 A1, as cited in 892 dated 10/07/2021).
Regarding claim 1, Van der Lely discloses determining a target quantity of milk that is smaller 
than a possible quantity of milk to be expected from milking the milk-producing animal (threshold value, para 0016), carrying out a milking operation on the milk-producing animal (animal milked by milking robot 6), ascertaining a milked quantity of milk during the milking operation (see para 0016), comparing the milked quantity of milk with the target quantity of milk; and ending the milking operation when the milked quantity of milk substantially corresponds to the target quantity of milk (teat cups disconnected at threshold value, which is before the anticipated milk yield, see para 0016). 
	Van der Lely alone fails to disclose determining a start day and a dry-off day, wherein the start day is before the dry-off day; and beginning on the start day, actively introducing involution of a mammary gland in the milk-producing animal.
	Van der Lely in combination with Brown teaches determining a start day, and a dry-off day (dry period, page 5, paragraph 004) and the start day is before the dry-off day (lactation cycle, page 5, paragraph 0044), and beginning on the start day, actively introducing involution of a mammary gland in the milk-producing animal (see para 0016 of Van der Lely and see page 5, para 0044 of Brown, dry off days/lactation cycle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van der Lely with the dry off days and lactation cycle of Brown in order to actively introduce involution in the mammary gland to maintain mammary gland health to produce optimal milk yield and prolonged health benefits. 

	Regarding claim 3, the modified reference teaches the method of claim 1 and Van der Lely further teaches in which the step of determining the target quantity of milk is ascertained from historic data (milk yield determined on the basis of historical data, see para 0016).

	Regarding claim 7, the modified reference teaches the method of claim 1 and Van der Lely further teaches further comprising the step of: identifying the animal (cow identification system and transponder, see para 0031) to be milked before the step of carrying out a milking operation.  

Regarding claim 10, the modified reference teaches the method of claim 2. 
The modified reference fails to teach in which the start day is determined at least in part on a 
planned dry-off day for the milk- producing animal.
	Brown teaches in which the start day is determined at least in part on a planned dry-off (dry period, page 5, paragraph 0044) day for the milk- producing animal.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of milking with a start day based on the dry period and lactation cycles as disclosed in Brown in order to increase the cow’s health and allow for successful future calving and milk production.  

	Regarding claim 17, Van der Lely teaches a milking apparatus (milk box 1), a milking device (milking robot 6), an animal identifier (identifier and transponder 16, see para 0031), a milk collector (teat cup 8), and a milking device controller (computer, see para 0016) in communication with the milking device, using a set target quantity of milk that is smaller than a possible quantity of milk to be expected from the milk producing animal in a milking operation (threshold value, para 0016), activating the milking device to carry out a milking operation (milking robot 6), measuring a milked quantity of milk in the milk collector during the milking operation (see para 0016), comparing the milked quantity of milk with the target quantity of milk (teat cups disconnected at threshold value, which is before the anticipated milk yield, see para 0016), and activating the milking device to end the milking operation when the milked quantity of milk substantially corresponds to the target quantity of milk (teat cups disconnected at threshold value, which is before the anticipated milk yield, see para 0016). 
Van der Lely alone fails to disclose determine a start day and a dry-off day, wherein the start day is before the dry-off day; and beginning on the start day, actively introducing involution of a mammary gland in the milk-producing animal.
	Van der Lely in combination with Brown teaches determine a start day, and a dry-off day (dry period, page 5, paragraph 004, Brown) and the start day is before the dry-off day (lactation cycle, page 5, paragraph 0044, Brown), and beginning on the start day, actively introducing involution of a mammary gland in the milk-producing animal (see para 0016 of Van der Lely and see page 5, para 0044 of Brown, dry off days/lactation cycle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van der Lely with the controlled programmed to determine the dry off days and lactation cycle of Brown in order to actively introduce involution in the mammary gland to maintain mammary gland health to produce optimal milk yield and prolonged health benefits.  
	Regarding claim 18, the modified reference teaches the milking apparatus of claim 17, and Van der Lely further teaches wherein the milking device controller comprises: a memory (memory unit) containing a computer program (computer for determining milk yield and threshold values, see para 0016) stored therein, and a digital processor (computer, see para 0016) in communication with the memory. 

Claims 4, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Lely (EP 1125492 A2, as cited by applicant in IDS filed 09/28/2021) in view of Brown (US 20180303866 A1, as cited in 892 dated 10/07/2021) as applied to claims 1 and 10 above and in further view of Anders (DE 112004000810 T5, as cited in 892 dated 10/07/2021).
Regarding claim 4, the modified reference teaches the method of claim 1. 
The modified reference fails to teach in which the step of determining the target quantity of 
milk is ascertained in an animal-specific manner.  
Anders teaches in which the step of determining the target quantity of milk is ascertained in an 
animal-specific manner (individual basis, page 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of milking with the individual basis for expected milk yield determination as disclosed by Anders in order to allow for a more accurate expected yield calculation.

Regarding claim 11, the modified reference teaches the method of claim 2. 
The modified reference fails to teach in which, at least from a day following the start day, the method further comprises the step of: changing a target quantity of milk by a change value M from a reference quantity.
Anders teaches 	changing a target quantity of milk by a change value M from a reference quantity (milk secretion rate, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the milk secretion rate as disclosed by Anders in order to change the expected yield for a specific dairy animal.

Regarding claim 12, the modified reference teaches the method of claim 11. 
The modified reference fails to teach in which the change value M is constant.  
Anders teaches in which the change value M is constant (milk secretion rate is considered a constant value, page 2).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the constant milk secretion rate as disclosed by Anders in order to have consistent target milk quantities.

Regarding claim 13, the modified reference teaches the method of claim 11. 
The modified reference fails to teach in which the change value M is a variable depending on a period of time between the start day and the dry- off day or a lactation state or both.  
Anders teaches in which the change value M is a variable depending on a period of time between the start day and the dry- off day or a lactation state or both (The milk secretion rate for a single udder quarter of a cow increases steadily at the beginning of each lactation period, page 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the variable milk secretion rate as disclosed by Anders in order to alter the expected milk yield to correspond with the animal’s lactation cycle. 
Regarding claim 14, the modified reference teaches the method of claim 11. 
The modified reference fails to teach in which the change value M is animal-specific.
Anders teaches in which the change value M is animal-specific (milk secretion rate for the animal, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the animal specific milk secretion rate as disclosed by Anders in order to allow for a more accurate expected yield calculation.

Regarding claim 15, the modified reference teaches the method of claim 10 and Brown further teaches the method of claim 10 in which, at least from a day following the start day, a target quantity of milk is determined at least in part on a period of time between the start day and the dry-off day (dry period, Brown, page 5, paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of milking with the dry period as disclosed by Brown in order to determine the target milk quantity in correlation with the cow’s lactation cycle.
Anders further teaches the method of claim 10 in which, at least from a day following the start
day, a target quantity of milk is determined at least in part on a period of time between the start day and the dry-off day (and the milk secretion rate for a single udder quarter of a cow increases steadily at
the beginning of each lactation period, Anders, page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of milking as with the variable change value M as disclosed by Anders in order to determine the target milk quantity in correlation with the cow’s lactation cycle. 

Regarding claim 21, the modified reference teaches the method of claim 11. 
The modified reference fails to teach in which the change value M is teat-specific.
Anders teaches in which the change value M is teat-specific (milk secretion rate for the udder quarter, page 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the teat specific milk secretion rate as disclosed by Anders in order to allow for a more accurate expected yield calculation.

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Lely (EP 1125492 A2, as cited by applicant in IDS filed 09/28/2021) in view of Brown (US 20180303866 A1, as cited in 892 dated 10/07/2021) as applied to claim 1 above in further view of Matija (US 20140116341 A1, as cited in 892 dated 10/07/2021).
Regarding claim 5, the modified reference teaches the method of claim 1. 
The modified reference fails to teach in which the step of determining the target quantity of 
milk is performed again for each subsequent milking operation. 
	Matija teaches in which the step of determining the target quantity of milk is performed again for each subsequent milking operation (target volume for a milking event, page 8, paragraph 0063).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the new milk production target for each milking event as disclosed in Matija in order to ensure the target milk production value is accurate.  

Regarding claim 6, the modified reference teaches the method of claim 1. 
The modified reference fails to teach in which the step of determining the target quantity of milk is performed each day.  
Matija teaches in which the step of determining the target quantity of milk is performed each day (daily milk production targets, page 9, paragraph 0074).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the daily milk production target as disclosed in Matija in order to ensure the calculated daily milk yield is accurate.

Regarding claim 8, the modified reference teaches the method of claim 1. 
The modified reference fails to teach in which the step of determining a target quantity of milk includes the step of: matching the target quantity of milk to a target quantity of milk in a preceding milking operation when there is no data or incomplete data about the milked quantity of milk of the previous milking operation.  
Matija teaches in which the step of determining a target quantity of milk includes the step of: matching the target quantity of milk to a target quantity of milk in a preceding milking operation (historic production trends, para 0074) when there is no data or incomplete data about the milked quantity of milk of the previous milking operation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the historic milk production quantities in order to determine a realistic target quantity of milk.

Regarding claim 9, the modified reference teaches the method of claim 1. 
The modified reference fails to teach in which the step of determining a target quantity of milk includes the step of: assuming a daily target quantity of milk when a previous milking operation recorded does not have a plausible time interval.
Matija teaches in which the step of determining a target quantity of milk includes the step of: assuming a daily target quantity of milk (historic production trends, para 0074) when a previous milking operation recorded does not have a plausible time interval.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the historic milk production quantities in order to determine a realistic target quantity when previous operations do not have plausible time intervals. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Lely (EP 1125492 A2, as cited by applicant in IDS filed 09/28/2021) in view of Brown (US 20180303866 A1, as cited in 892 dated 10/07/2021) as applied to claim 10 above in further view of Kelton (Deciding to dry-off: Does level of production matter?, as cited in 892 dated 10/07/2021).
Regarding claim 16, the modified reference teaches the method of claim 10.
The modified reference fails to teach and further comprising the steps of: carrying out 
subsequent milking operations with a target quantity of milk up to an end day, which is before the dry-off day and milking the milk-producing animal completely dry at least once in a period of time between the end day and the dry-off day.  	
	Kelton teaches and further comprising the steps of: carrying out subsequent milking operations with a target quantity of milk up to an end day (milking once day during the week prior to dry off, page 3), which is before the dry-off day and milking the milk-producing animal completely dry (intermittent milking up to the final milking, page 3) at least once in a period of time between the end day and the dry-off day.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the intermittent milking schedule and final milking prior to dry-off as disclosed in Kelton in order to provide the best transition from milking to the dry-off period.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Lely (EP 1125492 A2, as cited by applicant in IDS filed 09/28/2021) in view of Anders (DE 112004000810 T5, as cited in 892 dated 10/07/2021) and further in view of Brown (US 20180303866 A1, as cited in 892 dated 10/07/2021).
Van der Lely discloses a milking apparatus controller programmed to (computer for controlling
milking robot, see para 0091), setting a target quantity of milk that is smaller than a possible quantity of milk to be expected in a milking operation (threshold value, see para 0016), activating a milking device to carry out a milking operation (after sensor determine teat cups are attached, milking operation is activated, see para 0036) and collecting a milked quantity of milk in a milk collector (teat cups 8), comparing the measured milked quantity of milk with the target quantity of milk (quantity of milk compared to threshold value, see para 0016), and activating the milking device to end the milking operation when the milked quantity of milk substantially corresponds to the target quantity of milk (teat cups disconnected when the milk reaches a threshold value, see para 0016).
Van der Lely alone fails to explicitly disclose determining a start day and a dry-off day, wherein the start day is before the dry-off day; and beginning on the start day, actively introducing involution of a mammary gland in the milk-producing animal by: measuring the milked quantity of milk in the milk collector.
	Van der Lely in combination with Brown teaches determining a start day, and a dry-off day (dry period, page 5, paragraph 004, Brown) and the start day is before the dry-off day (lactation cycle, page 5, paragraph 0044, Brown), and beginning on the start day, actively introducing involution of a mammary gland in the milk-producing animal (see para 0016 of Van der Lely and see page 5, para 0044 of Brown, dry off days/lactation cycle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van der Lely with the controlled programmed to determine the dry off days and lactation cycle of Brown in order to actively introduce involution in the mammary gland to maintain mammary gland health to produce optimal milk yield and prolonged health benefits.  
Anders teaches a milking apparatus controller (computer program product, 
page 6), activating a milking device to carry out a milking operation (module for initiating operation, page 4) and collecting a milked quantity of milk in a milk collector (teat cups 11, page 3), measuring the milked quantity of milk in the milk collector (module for recording the milk yield and milking time, page 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the measuring the milked quantity in order to ensure the milking operation is stopped at the threshold value such that the cow is properly and safely prepared for drying off. 

	Regarding claim 20, the modified reference teaches the milking apparatus controller of claim 19 and Anders further teaches further comprising: machine-readable storage (computer program product store on storage medium, pages 3-4) medium on which the programmed steps are saved.  

Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.
In regards to Applicant’s argument that Van der Lely does not teach ending the milking 
operation when the milked quantity of milk corresponds to the target quantity of milk, the Examiner respectfully disagrees. Van der Lely determines a threshold value which is used to determine when the teat cups must be disconnected, based on the amount of milk compared to the threshold, therefore ending the milking operation when the milk quantity substantially corresponds to the target quantity of milk. 
	Applicant argues it would not make sense to use the involution inducing method as claimed with the system of Van der Lely as it operates at the beginning of the lactation period. Examiner respectfully disagrees, as the fact that the milking robot and system are useable for teat attachment and milking at the beginning of a lactation period does not prevent the system of Van der Lely from being used to introduce involution and transition out of a lactating state. 
In response to applicant's argument that Brown is not relevant as it teaches use of a sealant after drying off, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, the method of claim 1 is for introducing involution by reduced milking, which begins prior to a dry off day. Further, Brown is used to teach the dry period and timing of involution. 
	In regards to Applicant’s arguments regarding the amendments to independent claims 17 and 19, a new grounds of rejection has been made. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619